DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 1/13/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with attorney Brett Peterson on 2/4/2022. 
The application has been amended as follows: Please replace the claims dated 1/13/2022 with the attached claims amendment.
Allowable Subject Matter
Claims 1-4, 6-10 and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is Ha Jeong-wan (KR 200393640). Regarding claims 1, 14 and 22, Ha Jeong-wan discloses an intake boot (31, 32) for a pump dispenser supply tube (33 fig.1-5 and pump 30) comprising: a body (32 and tube section above it as shown in fig.2-3); a proximal end;	a proximal supply tube attachment section disposed adjacent the proximal end;	a distal end (upper and lower end of 32); a lumen extending through the body from the proximal end to the distal end (body inside 32); wherein, in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754